ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_01_EN.txt. 273 NUCLEAR TESTS (JUDGMENT)

President LACHS makes the following declaration:

Good administration of justice and respect for the Court require
that the outcome of its deliberations be kept in strict secrecy and nothing
of its decision be published until it is officially rendered. It was therefore
regrettable that in the present case, prior to the public reading of the
Court’s Order of 22 June 1973, a statement was made and press reports
appeared which exceeded what is legally admissible in relation to a case
sub judice.

The Court was seriously concerned with the matter and an enquiry
was ordered in the course of which all possible avenues accessible to the
Court were explored.

The Court concluded, by a resolution of 21 March 1974, that its
investigations had not enabled it to identify any specific source of the
statements and reports published.

I remain satisfied that the Court had done everything possible in this
respect and that it dealt with the matter with all the seriousness for which
it called.

Judges BENGZON, ONYEAMA, DILLARD, JIMENEZ DE ARECHAGA and Sir
Humphrey WALDocK make the following joint declaration:

Certain criticisms have been made of the Court’s handling of the
matter to which the President alludes in the preceding declaration. We
wish by our declaration to make it clear that we do not consider those
criticisms to be in any way justified.

The Court undertook a lengthy examination of the matter by the several
means at its disposal: through its services, by convoking the Agent for
Australia and having him questioned, and by its own investigations and
enquiries. Any suggestion that the Court failed to treat the matter with
all the seriousness and care which it required is, in our opinion, without
foundation. The seriousness with which the Court regarded the matter is
indeed reflected and emphasized in the communiqués which it issued,
first on 8 August 1973 and subsequently on 26 March 1974.

The examination of the matter carried out by the Court did not enable
it to identify any specific source of the information on which were based
the statements and press reports to which the President has referred.
When the Court, by eleven votes to three, decided to conclude its exami-
nation it did so for the solid reason that to pursue its investigations and
inquiries would in its view, be very unlikely to produce further useful
information.

24
